DISMISS; and Opinion Filed March 26, 2015.




                                          S
                                Court of Appeals
                                                 In The


                         Fifth District of Texas at Dallas
                                       No. 05-14-01263-CV

          JERRY GOH AND LAW OFFICES OF JERRY GOH, P.C., Appellants
                                  V.
                     CELEBRITY DENTAL, P.C., Appellee

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-5609

                              MEMORANDUM OPINION
                          Before Justices Bridges, Fillmore, and Brown
                                   Opinion by Justice Brown
       Appellants’ brief in this case is overdue. By postcard dated January 29, 2015, we notified

appellants the time for filing appellants’ brief had expired. We directed appellants to file their

brief and an extension motion within ten days. We cautioned appellants that failure to file a brief

and an extension motion would result in the dismissal of this appeal without further notice. To

date, appellants have not filed a brief, filed an extension motion, or otherwise corresponded with

the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /Ada Brown/
                                                     ADA BROWN
141263F.P05                                          JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JERRY GOH AND LAW OFFICES OF                       On Appeal from the 14th Judicial District
JERRY GOH, P.C., Appellants                        Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-13-5609.
No. 05-14-01263-CV        V.                       Opinion delivered by Justice Brown. Justices
                                                   Bridges and Fillmore participating.
CELEBRITY DENTAL, P.C., Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee CELEBRITY DENTAL, P.C. recover its costs of this
appeal from appellants JERRY GOH AND LAW OFFICES OF JERRY GOH, P.C.


Judgment entered this 26th day of March, 2015.




                                             –2–